DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’keeffe (US 20220018961 A1) in view of Tran et al (US 20170323481A1).
Regarding claim 1, O’keeffe discloses a method (fig. 7, fig. 4) comprising: detecting (detect an object : reflector detector: 450 in fig. 4) a reflective surface (reflected surfaces, laser reflections, detect the range of objects; a set of reflection data: reflection data 705a, and reflection data 705b, and boundary region 710a and 710b) in a digital image captured by a camera that is connected to a machine-detectable object (process image data from a camera 910a, detect a person with classifier 490; in addition, the set of reflection data 705a a boundary region 710a can be determined, wherein the boundary region can be selected based on the perimeter of a plurality of points known to contain boundary 190; paragraph 0111, 0113), wherein the reflective surface (reflective surfaces 2225, light detection; paragraph 0186, 0208) is detected based on at least a reflection (light detection, laser reflection, reflection location) of the machine-detectable object (detect the range of objects; paragraph 0201, 0209 ); storing information associated with the reflective surface (reflective surface, reflected light, laser reflection; paragraph 0117, 0133, 0193), wherein the information comprises a pose of the reflective surface and a boundary of the reflective surface (reflective surface 2225; object detection by providing reflections from several objects; first set of first reflective data 705a and a second set of second reflection data 705b; paragraph 0111, 0198) in a three- dimensional model of a physical environment (3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192, 0194).
However, O’keeffe does not specifically disclose the features of detecting a reflective surface in a digital image captured by a camera that is connected to a machine-detectable tag with encoded unique patterns; and rendering a virtual replica of the physical environment on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment.
On the other hand, Tran et al, from the same field of endeavor, discloses the features of detecting (detecting reflections; edges of the object can be detected; in addition, the face detection can be used to identify regions in the video that should be encoded at high resolution for certain applications; paragraph 0050, 0054, 0087, 0300) a reflective surface (mirror surface 55; distribution planar wave-guide by total internal reflection; paragraph 0041, 0045) in a digital image (images are captured using cameras) captured by a camera (cameras 7 are oriented toward a region of interest; capturing a view of an environment and selecting a place to insert the 3D model; enabling user interaction with the displayed 3D model view to update the 3D model of the environment in the 3D modeling system; paragraph 0005, 0050) that is connected to a machine-detectable tag (read as : a device to identify the location of an object in an image; detect the image; note that attributes of food in an image can be represented by a multi-dimensional food attribute vector ; a device for monitoring food consumption or consumption of selected types of foods by tracking a person’s food selections and purchases at a grocery store, at a restaurant or via vending machine; food identification means such as bar codes, RFID tags; in addition, food can be identified directly by wireless information received from a food display, RFID tag, electronically-functional restaurant menu, or vending machine; paragraph 0164-0165, 0182) with encoded unique patterns (the brightness encoded by the camera pixels scales with the luminance of the object; images are captured; analyze sequence of images; a sequence of images is captured from each camera, where the images from two cameras can be closely correlated in time so that correlated images from two cameras can be used to determine the 3D location of the object ; furthermore, the image gradients in the local region around each feature point are encoded using orientation histograms  and represented in the form of a rotationally invariant feature descriptor; paragraph 0050-0051, 0077); and rendering (rendering module 304: the rendering module 304 of the processor 302 may render the images into two or three-dimensional content by converting the images received from the database  into virtual images; paragraph 0213) a virtual replica of the physical environment (the visual scene may include a plurality of frames representing a physical, real-world environment; determine the surfaces of instances of these particular objects within the captured visual scene; paragraph 0214-0215) on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment (the processor 302 may generate virtual images by accessing the multimedia content; the AR device may simulate data from the multimedia content and generate images of virtual objects ; analyzing sequences of images allows image-analysis to reconstruct 3D motion of object using conventional motion algorithm; motion of the object can be determined from analysis of successive pairs of images; an object’s motion and/or position is reconstructed using small amounts of information ; paragraph 0054-0055; paragraph 0214-0216). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Tran to the communication system of O’keeffe in order to provide a method for rendering virtual reality content to be displayed to the user. 
Regarding claim 2, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the camera is associated with a scanning device that captures a series of images of a 3-dimensional area with one or more cameras (scanning device, process image data from a camera 910a, 3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192) .
 Regarding claim 3, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the one or more cameras comprise an infrared camera or an RGB camera (process image data from a camera 910a ; paragraph 0111, 0113).
	Regarding claim 13, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the reflective surface is a fully-reflective surface (paragraph 0186, 0193).
	Regarding claim 14, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the reflective surface (reflected surface 2225) is a semi-reflective surface (paragraph 0193-0194).
	Regarding claim 15, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein a reflective surface is determined to be a semi- reflective surface if an intensity of the detected reflection is darker than a threshold intensity (paragraph 0193, 0200; paragraph 0208-0209).
	Regarding claim 16, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein a reflective surface is determined to be a semi- reflective surface if two reflections are detected on the reflective surface, wherein one of the two reflections is reflected at a front of the surface, and wherein the other of the two reflections is reflected at a back of the surface (reflection location, reflective surface, laser reflections; paragraph 0208, 0216-0217).
	 Regarding claim 17, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein a thickness of the semi-reflective surface is estimated based on a distance of the two reflection (detect the range of objects; paragraph 0201).
	 Regarding claim 18, O’keeffe discloses one or more computer-readable non-transitory storage media embodying software that is operable (fig. 4) when executed to: detect (detect an object : reflector detector: 450 in fig. 4) a reflective surface (reflected surfaces, laser reflections, detect the range of objects; a set of reflection data: reflection data 705a, and reflection data 705b, and boundary region 710a and 710b) in a digital image captured by a camera that is connected to a machine-detectable object, wherein the reflective surface (reflective surfaces 2225, light detection; paragraph 0186, 0208) is detected based on at least a reflection (light detection, laser reflection, reflection location) of the machine-detectable object (detect the range of objects; paragraph 0201, 0209); store information associated with the reflective surface (reflective surface, reflected light, laser reflection; paragraph 0117, 0133, 0193), wherein the information comprises a pose of the reflective surface and a boundary of the reflective surface (reflective surface 2225; object detection by providing reflections from several objects; first set of first reflective data 705a and a second set of second reflection data 705b; paragraph 0111, 0198) in a three- dimensional model of a physical environment (3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192, 0194).
However, O’keeffe does not specifically disclose the features of detecting a reflective surface in a digital image captured by a camera that is connected to a machine-detectable tag with encoded unique patterns; and rendering a virtual replica of the physical environment on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment.
On the other hand, Tran et al, from the same field of endeavor, discloses the features of detecting (detecting reflections; edges of the object can be detected; in addition, the face detection can be used to identify regions in the video that should be encoded at high resolution for certain applications; paragraph 0050, 0054, 0087, 0300) a reflective surface (mirror surface 55; distribution planar wave-guide by total internal reflection; paragraph 0041, 0045) in a digital image (images are captured using cameras) captured by a camera (cameras 7 are oriented toward a region of interest; capturing a view of an environment and selecting a place to insert the 3D model; enabling user interaction with the displayed 3D model view to update the 3D model of the environment in the 3D modeling system; paragraph 0005, 0050) that is connected to a machine-detectable tag (read as : a device to identify the location of an object in an image; detect the image; note that attributes of food in an image can be represented by a multi-dimensional food attribute vector ; a device for monitoring food consumption or consumption of selected types of foods by tracking a person’s food selections and purchases at a grocery store, at a restaurant or via vending machine; food identification means such as bar codes, RFID tags; in addition, food can be identified directly by wireless information received from a food display, RFID tag, electronically-functional restaurant menu, or vending machine; paragraph 0164-0165, 0182) with encoded unique patterns (the brightness encoded by the camera pixels scales with the luminance of the object; images are captured; analyze sequence of images; a sequence of images is captured from each camera, where the images from two cameras can be closely correlated in time so that correlated images from two cameras can be used to determine the 3D location of the object ; furthermore, the image gradients in the local region around each feature point are encoded using orientation histograms  and represented in the form of a rotationally invariant feature descriptor; paragraph 0050-0051, 0077); and rendering (rendering module 304: the rendering module 304 of the processor 302 may render the images into two or three-dimensional content by converting the images received from the database  into virtual images; paragraph 0213) a virtual replica of the physical environment (the visual scene may include a plurality of frames representing a physical, real-world environment; determine the surfaces of instances of these particular objects within the captured visual scene; paragraph 0214-0215) on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment (the processor 302 may generate virtual images by accessing the multimedia content; the AR device may simulate data from the multimedia content and generate images of virtual objects ; analyzing sequences of images allows image-analysis to reconstruct 3D motion of object using conventional motion algorithm; motion of the object can be determined from analysis of successive pairs of images; an object’s motion and/or position is reconstructed using small amounts of information ; paragraph 0054-0055; paragraph 0214-0216). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Tran to the communication system of O’keeffe in order to provide a method for rendering virtual reality content to be displayed to the user. 
	 Regarding claim 19, O’keeffe as modified discloses one or more computer-readable non-transitory storage media embodying software that is operable (fig. 4), wherein the camera is associated with a scanning device that captures a series of images of a 3-dimensional area with one or more cameras (scanning device, process image data from a camera 910a, 3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192). 
	Regarding claim 20, O’keeffe discloses a system (fig. 7, fig. 4) comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: detect (detect an object : reflector detector: 450 in fig. 4) a reflective surface (reflected surfaces, laser reflections, detect the range of objects; a set of reflection data: reflection data 705a, and reflection data 705b, and boundary region 710a and 710b) in a digital image captured by a camera that is connected to a machine-detectable object (process image data from a camera 910a, detect a person with classifier 490; in addition, the set of reflection data 705a a boundary region 710a can be determined, wherein the boundary region can be selected based on the perimeter of a plurality of points known to contain boundary 190; paragraph 0111, 0113), wherein the reflective surface (reflective surfaces 2225, light detection; paragraph 0186, 0208) is detected based on at least a reflection (light detection, laser reflection, reflection location) of the machine-detectable object in the digital image (detect the range of objects; paragraph 0201, 0209); store information associated with the reflective surface (reflective surface, reflected light, laser reflection; paragraph 0117, 0133, 0193), wherein the information comprises a pose of the reflective surface and a boundary of the reflective surface (reflective surface 2225; object detection by providing reflections from several objects; first set of first reflective data 705a and a second set of second reflection data 705b; paragraph 0111, 0198) in a three-dimensional model of a physical environment (3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192, 0194).
However, O’keeffe does not specifically disclose the features of detecting a reflective surface in a digital image captured by a camera that is connected to a machine-detectable tag with encoded unique patterns; and rendering a virtual replica of the physical environment on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment.
On the other hand, Tran et al, from the same field of endeavor, discloses the features of detecting (detecting reflections; edges of the object can be detected; in addition, the face detection can be used to identify regions in the video that should be encoded at high resolution for certain applications; paragraph 0050, 0054, 0087, 0300) a reflective surface (mirror surface 55; distribution planar wave-guide by total internal reflection; paragraph 0041, 0045) in a digital image (images are captured using cameras) captured by a camera (cameras 7 are oriented toward a region of interest; capturing a view of an environment and selecting a place to insert the 3D model; enabling user interaction with the displayed 3D model view to update the 3D model of the environment in the 3D modeling system; paragraph 0005, 0050) that is connected to a machine-detectable tag (read as : a device to identify the location of an object in an image; detect the image; note that attributes of food in an image can be represented by a multi-dimensional food attribute vector ; a device for monitoring food consumption or consumption of selected types of foods by tracking a person’s food selections and purchases at a grocery store, at a restaurant or via vending machine; food identification means such as bar codes, RFID tags; in addition, food can be identified directly by wireless information received from a food display, RFID tag, electronically-functional restaurant menu, or vending machine; paragraph 0164-0165, 0182) with encoded unique patterns (the brightness encoded by the camera pixels scales with the luminance of the object; images are captured; analyze sequence of images; a sequence of images is captured from each camera, where the images from two cameras can be closely correlated in time so that correlated images from two cameras can be used to determine the 3D location of the object ; furthermore, the image gradients in the local region around each feature point are encoded using orientation histograms  and represented in the form of a rotationally invariant feature descriptor; paragraph 0050-0051, 0077); and rendering (rendering module 304: the rendering module 304 of the processor 302 may render the images into two or three-dimensional content by converting the images received from the database  into virtual images; paragraph 0213) a virtual replica of the physical environment (the visual scene may include a plurality of frames representing a physical, real-world environment; determine the surfaces of instances of these particular objects within the captured visual scene; paragraph 0214-0215) on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment (the processor 302 may generate virtual images by accessing the multimedia content; the AR device may simulate data from the multimedia content and generate images of virtual objects ; analyzing sequences of images allows image-analysis to reconstruct 3D motion of object using conventional motion algorithm; motion of the object can be determined from analysis of successive pairs of images; an object’s motion and/or position is reconstructed using small amounts of information ; paragraph 0054-0055; paragraph 0214-0216). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Tran to the communication system of O’keeffe in order to provide a method for rendering virtual reality content to be displayed to the user. 
Allowable Subject Matter
Claims 5-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that a Terminal Disclaimer should be filed in the next response.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641